Attachment to Advisory Action
Applicants’ amendment filed 5/9/2022 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search, raises the issue of new matter, and does not simplify issues for appeal.
With respect to new issues, independent claim 25 has been amended to include a particular ratio between A1 and B1/B2/B3, that the composition be both ionically and covalently crosslinked, and that the composition be biodegradable/biocompatible. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on claim 25 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
The proposed amendment also raises issues concerning new matter. The proposed claims indicate the compositions are “biocompatible”, but the only mention of biocompatibility is in passing reference to citrate/metal oxide systems at Page 26 of the specification. There is insufficient evidence of record Applicant was in possession of biocompatible materials that encompass the entire scope of materials/salts claimed. 
Applicant’s amendment also raises new issues concerning indefiniteness. It is unclear whether the newly introduced ratios of claims 25 and 107 are supposed to be weight, volume, or molar ranges. The specification only mentions “biocompatible” in passing reference to citrate/metal oxide systems, but fails to give a precise indication or standard as to what context is meant by biocompatibility.
For the above reasons, Applicant’s amendment does not simplify issues for appeal.
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, and all arguments by the Applicant concern the proposed amendments, such arguments are rendered moot and thus need not be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764